This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-0709

                                    State of Minnesota,
                                       Respondent,

                                            vs.

                                         Pov Beng,
                                         Appellant.

                                    Filed April 4, 2016
                                         Affirmed
                                    Klaphake, Judge *

                              Hennepin County District Court
                                File No. 27-CR-14-1661


Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Jean Burdorf, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Frank Richard Gallo, Assistant
Public Defender, St. Paul, Minnesota (for appellant)


         Considered and decided by Reyes, Jr., Presiding Judge; Ross, Judge; and Klaphake,

Judge.




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

KLAPHAKE, Judge

       Appellant Pov Beng challenges the district court’s denial of his motion to withdraw

his guilty plea to violating an order for protection (OFP), arguing that his guilty plea was

not accurate because he failed to provide a factual basis to support his conviction. Because

the record sufficiently supports Beng’s conviction, we affirm.

                                      DECISION

       A defendant must be allowed to withdraw a guilty plea if it “is necessary to correct

a manifest injustice.” Minn. R. Crim. P. 15.05, subd. 1. A manifest injustice exists when

a guilty plea is not valid. State v. Theis, 742 N.W.2d 643, 646 (Minn. 2007). To be valid,

a guilty plea “must be accurate, voluntary and intelligent.” State v. Ecker, 524 N.W.2d

712, 716 (Minn. 1994). “Assessing the validity of a plea presents a question of law that

we review de novo.” State v. Raleigh, 778 N.W.2d 90, 94 (Minn. 2010).

       Beng challenges only the accuracy of his guilty plea. To be accurate, a proper

factual basis must be established on the record. Lussier v. State, 821 N.W.2d 581, 588

(Minn. 2012). “The main purpose of the accuracy requirement is to protect a defendant

from pleading guilty to a more serious offense than he could be convicted of were he to

insist on his right to trial.” State v. Trott, 338 N.W.2d 248, 251 (Minn. 1983). Therefore,

“[t]he factual basis must establish sufficient facts on the record to support a conclusion that

defendant’s conduct falls within the charge to which he desires to plead guilty.” Munger

v. State, 749 N.W.2d 335, 338 (Minn. 2008) (quotations omitted).




                                              2
       Beng pleaded guilty to violating an OFP that prohibited him from contacting P.G.

or her children “in person, by telephone, by letter, by third party, over the internet and/or

through social media (i.e., Facebook, Twitter, etc.) or by any electronic means, such as

pager, cell phone, e-mail, text message, etc.” At the plea hearing, Beng admitted contacting

P.G.’s current boyfriend through text message and on Facebook in an attempt to

communicate with P.G. and her children. He also admitted that the OFP prohibited him

from using a third person to contact P.G. and her children. But Beng now argues that the

factual basis he provided at the hearing did not show that P.G.’s current boyfriend shared

Beng’s messages with P.G., so that the evidence was insufficient to establish that Beng

contacted P.G. or her children “by third party” in violation of the OFP. He asserts that the

factual basis showed only that he attempted to contact P.G. and her children “by third

party,” and that he therefore pleaded guilty to a more serious offense than he could have

been convicted of at trial. See Trott, 338 N.W.2d at 251. We disagree.

       When determining whether a plea was supported by a proper factual basis, we look

to the entire record, not just Beng’s colloquy. See Lussier, 821 N.W.2d at 588-89

(explaining that “the plea petition and colloquy may be supplemented by other evidence to

establish the factual basis for a plea”); Sanchez v. State, 868 N.W.2d 282, 289 (Minn. App.

2015) (stating that “we are permitted to examine the complaint to assess whether a

defendant’s plea was accurate”), review granted (Minn. Oct. 28, 2015). The record shows

that Beng contacted P.G.’s current boyfriend with the intention that the current boyfriend

would share the messages with P.G. Moreover, although Beng did not testify that P.G.’s

current boyfriend shared the messages with P.G., the record shows that he did share the


                                             3
messages with P.G. According to the complaint, P.G. reported Beng’s messages to police

and stated that the messages “caused her to feel frightened.”

       The record as a whole creates a sufficient factual basis to prove that Beng violated

the OFP by contacting P.G. through a third party. See Munger, 749 N.W.2d at 338. Beng’s

guilty plea was therefore accurate, and Beng cannot establish a manifest injustice that

would require the withdrawal of his guilty plea. See Theis, 742 N.W.2d at 646. The district

court did not err by denying Beng’s motion to withdraw his plea.

       Affirmed.




                                             4